DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-17 are pending. 

Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection was made necessitated by amendments. 
Applicant made an argument that Zhang and Solomon do not disclose or teach the amended limitation “cooling the wearable structure with a cooling mechanism carried within the wearable structure, wherein the cooling mechanism dissipates heat transferred from the plurality of light emitters proximate to the testes of the patient while the wearable structure is worn by the patient”. 
This argument has been considered but is moot, because reference Lee has been relied on in the current rejection to teach the amended limitation. Please see the 35 U.S.C. 103 section for details. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a cooling mechanism carried within the wearable structure, wherein the cooling mechanism dissipates heat transferred from the plurality of light emitters proximate to the testes of the patient while the wearable structure is worn by the patient” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to the instant specification, the limitation has been interpreted as “at least one of flat flexible polymer heat pipes, heat sink elements or flexible thermoelectric element” based on para. [0039]. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 9-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-9, and 11-15 of U.S. Patent No. 11,110,295 in view of Lee (US 2020/0398074).
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims 1, 9, 12, and 13 recite all the claimed steps in instant claims 1, 2, 5, 14, and 17, except cooling the wearable structure with a cooling mechanism carried within the wearable structure, wherein the cooling mechanism dissipates heat transferred from the plurality of light emitters proximate to the testes of the patient while the wearable structure is worn by the patient, wherein the cooling mechanism comprises at least one of heat pipes, heat sink elements, or flexible thermoelectric elements.
However, Lee discloses a laser patch that includes low-level light device 140 (para. [0061], fig. 3 and fig. 4) and a heat sink disposed near the low-level light device 140 to effectively release heat of the LLL device 140 and to prevent shortening the lifetime of a device, deteriorating the reliability and safety of a product, and causing a burn to a patient during treatment (para. [0070]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the patented claims 1, 9, 12, and 13, by adding the step of cooling the wearable structure with a cooling mechanism carried within the wearable structure, wherein the cooling mechanism dissipates heat transferred from the plurality of light emitters proximate to the testes of the patient while the wearable structure is worn by the patient, wherein the cooling mechanism comprises at least one of heat pipes, heat sink elements, or flexible thermoelectric elements, as taught by Lee, for the purpose of effectively releasing heat of the LLL device 140 and preventing shortening the lifetime of a device, deteriorating the reliability and safety of a product, and causing a burn to a patient during treatment (para. [0070]). 
Claim 2 of patent ‘295 reads on claim 3 of instant application.
Claim 3 of patent ‘295 reads on claim 4 of instant application.
Claim 5 of patent ‘295 reads on claim 9 of instant application.
Claim 6 of patent ‘295 reads on claim 10 of instant application.
Claim 7 of patent ‘295 reads on claim 11 of instant application.
Claim 8 of patent ‘295 reads on claim 12 of instant application.
Claim 11 of patent ‘295 reads on claim 13 of instant application.
Claim 14 of patent ‘295 reads on claim 15 of instant application.
Claim 15 of patent ‘295 reads on claim 16 of instant application.
Claims 1-9, 11-13, 15, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4, 6-8, 10-13, 15, and 18 of copending Application No. 17/446,703 in view of Lee (US 2020/0398074). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claim 2 recite all the claimed subject matter in instant claims 1, 2, and 5, except cooling the wearable structure with a cooling mechanism carried within the wearable structure, wherein the cooling mechanism dissipates heat transferred from the plurality of light emitters proximate to the testes of the patient while the wearable structure is worn by the patient, wherein the cooling mechanism comprises at least one of heat pipes, heat sink elements, or flexible thermoelectric elements.
However, Lee discloses a laser patch that includes low-level light device 140 (para. [0061], fig. 3 and fig. 4) and a heat sink disposed near the low-level light device 140 to effectively release heat of the LLL device 140 and to prevent shortening the lifetime of a device, deteriorating the reliability and safety of a product, and causing a burn to a patient during treatment (para. [0070]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the copending claim 2, by adding the step of cooling the wearable structure with a cooling mechanism carried within the wearable structure, wherein the cooling mechanism dissipates heat transferred from the plurality of light emitters proximate to the testes of the patient while the wearable structure is worn by the patient, wherein the cooling mechanism comprises at least one of heat pipes, heat sink elements, or flexible thermoelectric elements, as taught by Lee, for the purpose of effectively releasing heat of the LLL device 140 and preventing shortening the lifetime of a device, deteriorating the reliability and safety of a product, and causing a burn to a patient during treatment (para. [0070]).  
MPEP 2112.02 discloses that under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.
Claim 3 of copending application ‘703 reads on claim 6 of instant application. 
Claim 4 of copending application ‘703 reads on claim 7 of instant application. 
Claim 6 of copending application ‘703 reads on claim 3 of instant application. 
Claim 7 of copending application ‘703 reads on claim 4 of instant application. 
Claim 8 of copending application ‘703 reads on claim 8 of instant application. 
Claims 10 and 11 of copending application ‘703 reads on claim 9 of instant application. 
Claim 12 of copending application ‘703 reads on claim 11 of instant application. 
Claim 13 of copending application ‘703 reads on claim 12 of instant application. 
Claim 15 of copending application ‘703 reads on claim 13 of instant application. 
Claim 18 of copending application ‘703 reads on claim 15 of instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, 12-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2019/0083809) in view of Solomon et al. (US 2012/0041523), hereinafter “Solomon”, and Lee (US 2020/0398074). 
Re Claims 1, 5, and 17, Zhang discloses a light stimulation method for providing irradiance therapy to an individual's testes to enhance testosterone levels in the individual (abstract, if the prior art discloses the claimed method steps, it should yield the claimed result), the method comprising: 
positioning a wearable structure carrying a plurality of light emitters proximate to testes of a patient, wherein the plurality of light emitters are configured to emit at least one selected wavelength between 400 nm and 850nm (para. [0260], wearable LLLT device 505 in any suitable format including pants – carrying at least one light source; para. [0261], fig. 6, shows wearable LLLT device 600. LLLT delivery element 605 comprises a garment or bandage configuration. PBM control module 625 comprises at least one light source 630. More than one light source, each capable of delivering different wavelengths, can be used, where such one or more light sources are configurable to allow transmission of a therapeutic amount of LLLT to a patient in need of treatment; fig. 7, para. [0262], PBM control module 705 comprising light sources 760, 765 and 775 removably or permanently engageable with LLLT delivery element 710 in the form of a garment, blanket, or bandage; para. [0279], fig. 14, PBM control module 1415 on wearable device 1405; para. [0344] discloses a plurality of diodes, LEDs, or SLDs; para. [0164] discloses 650 nm, para. [0292], [0317] discloses light at about 650 nm to about 700 nm for red and about 830 nm to about 980 nm in the infrared range; The wavelengths associated with green, from about 521 nm to about 530 nm. The wavelengths associated with blue, from about 410 nm to about 495 nm; para. [0209], [0316], provide light energy to the groin regions of the patient in use, especially to the area with lymph nodes and blood vessels near the pelvic area, which can function as “healing vital areas”.); 
actuating a controller (abstract, para. [0011], [0088], [0118], [0182] discloses controller associated with the PBM control module) configured to activate the plurality of light emitters to provide a selected irradiance in a duty cycle consisting of an ON and OFF sequence comprising ON and OFF intervals, wherein the ON intervals total at least 5 minutes over at least a 30 minute period (para. [0298], the LLLT dose provided to a patient in need of treatment can have a duty cycle that is provided to from about 8 minutes on and about 30 minutes off for about three cycles per treatment; para. [0164], a first LLLT treatment protocol whereby light from the at least one light source at a wavelength of 650 nm at 60 mW, in a continuous wave for about 120 seconds and including a pulsing mode of about 15 or about 30 or about 60 or about 90 or about 120 seconds of pulsing at each of 4 Hz, 10 Hz, 60 Hz and 1000 Hz, or variations thereof. The PBM control module can direct the first treatment protocol to be repeated from time to time, for example, every 15, 30 60, 120 or 240 minutes, with an off cycle in between each cycle.); 
Zhang additionally discloses temperature sensors carried in the structure (para. [0120], sensors associated with a PBM control module includes temperature sensor; para. [0263], fig. 7, sensor cluster 780 comprises temperature sensor), wherein the controller is configured to modulate operating parameters of the plurality of light emitters in response to signals from the temperature sensors (para. [0223], if sensors associated with the PBM control module provide information signaling the presence of a higher than normal amount exudate on post-op day 2, increase the amount of LLLT treatment to about 2.5 J/cm2 on post-op day 3; para. [0224], the PBM control module receives and completes the new prescription via software instructions by incorporating regular monitoring by sensors and/or patient feedback; para. [0259], Such ongoing treatment information can comprise operational information 415 generated from one or more of sensor data, patient compliance data, images, patient activity level, patient weight, provider generated information relevant to the patient or treatment, or the like; para. [0235] discloses that temperature can be measured in real time and the sensor can be in communications engagement with the LLLT treatment devices. In this regard, individual medical monitoring and treatment equipment associated with the patient can be associated with the communications capability of the LLLT treatment devices to enhance the data available for analysis of the progress and effectiveness of LLLT treatment.).
Zhang is silent regarding modulating the duty cycle in response to signals from at least one temperature sensor in the structure indicating a selected temperature at which to modulate the irradiance.  
Solomon discloses skin treatment device using light and temperature (abstract) and discloses a light source secured to the housing and temperature (abstract) and a temperature sensor (para. [0051], temperature sensor 160 is arranged to sense a temperature associated with the temperature of one of skin treatment area 100 and skin treatment area portion 110, figs 2 and 3) and discloses that the controller is configured to modulate the duty cycle in response to signals from the at least one temperature sensor indicating a selected temperature at which to modulate the irradiance (para. [0052], Control and driving circuitry 120 is further preferably operative to adjust one or more of the PWM (pulse width modulation) duty cycle of temperature adjusting element 60, the PWM duty cycle of light source 70, the power per cycle applied to temperature adjusting element 60 and the power per cycle applied to light source 70 responsive to temperature sensor 160, thus ensuring that the temperature of one of skin treatment area 100 and skin treatment area portion 110 remains within predetermined parameters.). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Zhang, by modulating the duty cycle in response to signals from at least one temperature sensor in the structure indicating a selected temperature at which to modulate the irradiance, as taught by Solomon, for the purpose of ensuring that the temperature of one of skin treatment area 100 and skin treatment area portion 110 remains within predetermined parameters during light therapy (para. [0052]). 
Zhang and Solomon are silent regarding cooling the wearable structure with a cooling mechanism carried within the wearable structure, wherein the cooling mechanism dissipates heat transferred from the plurality of light emitters proximate to the testes of the patient while the wearable structure is worn by the patient, wherein the cooling mechanism comprises at least one of heat pipes, heat sink elements, or flexible thermoelectric elements. 
However, Lee discloses a laser patch that includes low-level light device 140 (para. [0061], fig. 3 and fig. 4) and a heat sink disposed near the low-level light device 140 to effectively release heat of the LLL device 140 and to prevent shortening the lifetime of a device, deteriorating the reliability and safety of a product, and causing a burn to a patient during treatment (para. [0070]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Zhang as modified by Solomon, by adding the step of cooling the wearable structure with a cooling mechanism carried within the wearable structure, wherein the cooling mechanism dissipates heat transferred from the plurality of light emitters proximate to the testes of the patient while the wearable structure is worn by the patient, wherein the cooling mechanism comprises at least one of heat pipes, heat sink elements, or flexible thermoelectric elements, as taught by Lee, for the purpose of effectively releasing heat of the LLL device 140 and preventing shortening the lifetime of a device, deteriorating the reliability and safety of a product, and causing a burn to a patient during treatment (para. [0070]). 
Re Claim 6, Zhang discloses that the ON intervals total at least 5 minutes per hour over at least a 2 hour period (para. [0298], the LLLT dose provided to a patient in need of treatment can have a duty cycle that is provided to from about 8 minutes on and about 30 minutes off for about three cycles per treatment; para. [0164], a first LLLT treatment protocol whereby light from the at least one light source at a wavelength of 650 nm at 60 mW, in a continuous wave for about 120 seconds and including a pulsing mode of about 15 or about 30 or about 60 or about 90 or about 120 seconds of pulsing at each of 4 Hz, 10 Hz, 60 Hz and 1000 Hz, or variations thereof. The PBM control module can direct the first treatment protocol to be repeated from time to time, for example, every 15, 30 60, 120 or 240 minutes, with an off cycle in between each cycle.).  
Re Claim 7, Zhang discloses that the ON intervals total 10 minutes per hour over at least a 1 hour period (para. [0298], the LLLT dose provided to a patient in need of treatment can have a duty cycle that is provided to from about 8 minutes on and about 30 minutes off for about three cycles per treatment; para. [0164], a first LLLT treatment protocol whereby light from the at least one light source at a wavelength of 650 nm at 60 mW, in a continuous wave for about 120 seconds and including a pulsing mode of about 15 or about 30 or about 60 or about 90 or about 120 seconds of pulsing at each of 4 Hz, 10 Hz, 60 Hz and 1000 Hz, or variations thereof. The PBM control module can direct the first treatment protocol to be repeated from time to time, for example, every 15, 30 60, 120 or 240 minutes, with an off cycle in between each cycle.).  
Re Claim 8, Zhang discloses that the plurality of light emitters comprise LEDs carried in a substrate (para. [0262], fig. 7, light sources 760, 765 and 775; para. [0344] discloses a plurality of diodes, LEDs, or SLDs).  
Re Claim 9, Zhang discloses that the plurality of light emitters comprise side-emitting optical fibers carried in a fabric (fig. 6, para. [0261], LLLT light guides 615 and 620, LLLT delivery element 605 comprises a garment or bandage, para. [0101], [0342], side emitting fiber optics).  
Re Claim 10, Zhang discloses that the side-emitting optical fibers are detachably coupled to at least one LED (para. [0261], fig. 6, light guide engagement ports 635, 640, and 645, included in PBM control module comprising at least one light source, are engageably attachable to the light guide).  
Re Claim 12, Zhang discloses that the fabric is integrated in the wearable structure (para. [0260], fig. 5, wearable LLLT device 505 as garment that can comprise any suitable format such as pants; fig. 6, para. [0261], LLLT delivery element 605 comprises a garment or bandage).  
Re Claim 13, Zhang discloses activating the ON and OFF sequence with an ON interval ranging from 1 millisecond to 30 minutes and an OFF interval being 15 mins (para. [0298], the LLLT dose provided to a patient in need of treatment can have a duty cycle that is provided to from about 8 minutes on and about 30 minutes off for about three cycles per treatment; para. [0164], a first LLLT treatment protocol whereby light from the at least one light source at a wavelength of 650 nm at 60 mW, in a continuous wave for about 120 seconds and including a pulsing mode of about 15 or about 30 or about 60 or about 90 or about 120 seconds of pulsing at each of 4 Hz, 10 Hz, 60 Hz and 1000 Hz, or variations thereof. The PBM control module can direct the first treatment protocol to be repeated from time to time, for example, every 15, 30 60, 120 or 240 minutes, with an off cycle in between each cycle.) for claimed range of irradiance and claimed range of wavelengths. 
Zhang is silent regarding the OFF interval ranging from 1 millisecond to 10 minutes.
However, Zhang discloses that the determining factors for optimal dosages are power level, wavelength, duty cycle, and pulsing frequencies (para. [0291]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Zhang as modified by Solomon, by configuring to activate the ON and OFF sequence with an ON interval ranging from 1 millisecond to 30 minutes and the OFF interval ranging from 1 millisecond to 10 minutes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 II. 
Re Claim 14, Zhang discloses utilizing the controller to modulate operating parameters of the plurality of light emitters, wherein the operating parameters include (i) the at least one selected wavelength, (ii) the irradiance, and (iii) the duty cycle (para. [0298], the LLLT dose provided to a patient in need of treatment can have a duty cycle that is provided to from about 8 minutes on and about 30 minutes off for about three cycles per treatment; para. [0164], a first LLLT treatment protocol whereby light from the at least one light source at a wavelength of 650 nm at 60 mW, in a continuous wave for about 120 seconds and including a pulsing mode of about 15 or about 30 or about 60 or about 90 or about 120 seconds of pulsing at each of 4 Hz, 10 Hz, 60 Hz and 1000 Hz, or variations thereof. The PBM control module can direct the first treatment protocol to be repeated from time to time, for example, every 15, 30 60, 120 or 240 minutes, with an off cycle in between each cycle; para. [0317], For an actually or potentially infected area during wound healing, the wavelengths associated with blue, from about 410 nm to about 495 nm, can be used with at about 10 to about 70 mW/cm2; para. [0261], fig. 6, PBM control module 625 comprises at least one light source 630. More than one light source, each capable of delivering different wavelengths, can be used, where such one or more light sources are configurable to allow transmission of a therapeutic amount of LLLT to a patient in need of treatment; fig. 7, para. [0344] discloses a plurality of diodes, LEDs, or SLDs; para. [0164] discloses 650 nm, para. [0292], [0317] discloses light at about 650 nm to about 700 nm for red and about 830 nm to about 980 nm in the infrared range; The wavelengths associated with green, from about 521 nm to about 530 nm. The wavelengths associated with blue, from about 410 nm to about 495 nm).  
Re Claim 15, Zhang discloses connecting the plurality of light emitters to a wearable module carrying a controller and a power source (para. [0012], a power source configured to provide power to the control module, the control module comprising: microprocessor, at least one light source; para. [0088], at least one battery power source, PBM control module; para. [0118], PMB control module comprising a battery power source; para. [0261], fig. 6, PBM control module 625).  

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2019/0083809) as modified by Solomon et al. (US 2012/0041523), hereinafter “Solomon”, and Lee (US 2020/0398074), and further in view of Stephan (US 2013/0116612). 
Re Claim 11, Zhang as modified by Solomon and Lee discloses the claimed invention substantially as set forth in claims 1 and 9.
Zhang is silent regarding the fabric being separate from the wearable structure.  
	However, Stephan discloses a light stimulation system for providing irradiance therapy comprising a structure carrying a plurality of light emitters, where the structure is wearable (figs. 10-13, para. [0089]-[0094], para. [0089], light source and power supply 604 may be mounted in a small housing on the front of the knee pad 600), and teaches that optical media or light tubes may be detachable or removably plugged so that the pad or bandage in which the light tubes are mounted can be cleaned, disposed of and replaced with a new light tube and bandage (para. [0149]). Such replaceable structure increases the reliability of the laser means and the controls since the laser means and controls are not subject to exposure to water (para. [0149]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Zhang as modified by Solomon and Lee, by configuring the fabric to be separate from the wearable structure, as taught by Stephan, for the purpose of the wearable garment to be cleaned, disposed of, and replaced with new optical fibers carried in a fabric and/or a new wearable garment, thereby increasing the reliability of the laser means and the controls since the laser means and controls are not subject to exposure to water (para. [0149]).
Re Claim 16, Zhang as modified by Solomon and Lee discloses the claimed invention substantially as set forth in claim 1. 
	Zhang and Solomon are silent regarding reflecting light emitted by the plurality of light emitters toward the testes of the patient with a reflective layer on the wearable structure.  
	However, Stephan discloses wearable light therapy apparatus (abstract) and discloses side scattering optical light guide (para. [0094], light tubes 602, 612, 622, and 632 in the body support in figs.10-15 as well as on the belt shown in figs. 5 and 8). Stephan teaches reflecting light emitted by the plurality of light emitters toward the user’s skin with a reflective layer on the wearable structure (para. [0097], a reflective layer 601 on one side of the light tube 602 as in fig. 14A or along one edge of the foam layer 603 to reflect light generated in one direction by the light tube 602 back through the foam layer 603 onto the user’s skin). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Zhang as modified by Solomon and Lee, by reflecting light emitted by the plurality of light emitters toward the testes of the patient with a reflective layer on the wearable structure, as taught by Stephan, for the purpose of reflecting light generated in one direction by the plurality of light emitters back onto the user’s skin (para. [0097]).   

Allowable Subject Matter
Claims 2-4 appear to avoid the prior art but remain rejected under Double Patenting section above. They will be re-evaluated in light of the prior art based on whether or how the claims are amended. Claims 2-4 contain allowable subject matter with the same rationale as parent patent which is directed to similar invention as the instant claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                      /NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
/V.V.H./
Vynn Huh, November 13, 2022Examiner, Art Unit 3792